Title: Patrick Gibson to Thomas Jefferson, 11 March 1818
From: Gibson, Patrick
To: Jefferson, Thomas


                    
                        
                             Sir
                            Richmond
11th March 1818—
                        
                        I have again neglected until I fear too late sending up notes for your signature—your note in the US. Bank for $3000 is due the 18th: I must endeavour to pass one pro. tem. I have not been able to make any further sale of your flour it is now 10$ and from the quantity now here and what we may reasonably look for from the mountains—I am rather induced to think it will fall than rise—I shall however hold yours as you direct—
                        
                            Very respectfully I am Your obt Servt
                            Patrick Gibson
                        
                    
                    
                        Your wines were recd last eveng & Capn Peyton informed me this morng that he had got a boat to take a box up.
                    
                 